                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION


RHONDA A. SIMMONS                                                           PLAINTIFF


       v.                                 NO. 17-3046


NANCY A. BERRYHILL, Commissioner
Social Security Administration                                              DEFENDANT


                                          ORDER

       Plaintiff, Rhonda A. Simmons, appealed the Commissioner's denial of benefits to this

Court. On June 20, 2018, judgment was entered remanding Plaintiff's case to the Commissioner

pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. 16). Plaintiff now moves for an award

of $1,444.07 in attorney’s fees under 28 U.S.C. § 2412, the Equal Access to Justice Act

(hereinafter “EAJA”), requesting compensation for 7.60 attorney hours of work before the

Court at an hourly rate of $155.00 for work performed 2017 and 2018; 3.20 paralegal hours of

work before the Court at an hourly rate of $75.00; and $26.07 in expenses. (Docs. 17-18).

Defendant filed a response to Plaintiff’s application, stating that she does not oppose an award

to Plaintiff in the amount requested. (Doc. 19).

       Pursuant to 28 U.S.C. § 2412(d)(1)(A), the Court must award attorney’s fees to a

prevailing social security claimant unless the Commissioner’s position in denying benefits was

substantially justified. The burden is on the Commissioner to show substantial justification for

the government’s denial of benefits. Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir. 1986).

Under Shalala v. Schaefer, 509 U.S. 292, 302 (1993), a social security claimant who obtains a

sentence-four judgment reversing the Commissioner’s denial of benefits and remanding the

                                               1
case for further proceedings is a prevailing party. After reviewing the file, the Court finds that

Plaintiff is a prevailing party in this matter.

        In determining a reasonable attorney’s fee, the Court will in each case consider the

following factors: time and labor required; the novelty and difficulty of questions involved;

the skill required to handle the problems presented; the preclusion of employment by the

attorney due to acceptance of the case; the customary fee; whether the fee is fixed or

contingent; time limitations imposed by the client or the circumstances; the amount involved

and the results obtained; the attorney’s experience, reputation and ability; the “undesirability”

of the case; the nature and length of the professional relationship with the client; and awards

in similar cases. Hensley v. Eckerhart, 461 U.S. 424, 430 (1983).

        However, the EAJA is not designed to reimburse without limit. Pierce v. Underwood,

487 U.S. 552, 573 (1988). The Court can determine the reasonableness and accuracy of a fee

request, even in the absence of an objection by the Commissioner. Clements v. Astrue, 2009

WL 4508480 (W.D. Ark. Dec. 1, 2009); see also Decker v. Sullivan, 976 F.2d 456, 459 (8th

Cir. 1992) (“Although the issue was not raised on appeal, fairness to the parties requires an

accurately calculated attorney’s fee award”).

        The EAJA further requires an attorney seeking fees to submit “an itemized

statement...stating the actual time expended and the rate at which fees and other expenses were

computed.” 28 U.S.C. § 2412(d)(1)(B). Attorneys seeking fees under federal fee-shifting

statutes such as the EAJA are required to present fee applications with “contemporaneous time

records of hours worked and rates claimed, plus a detailed description of the subject matter of

the work.”    Id.   Where documentation is inadequate, the Court may reduce the award

accordingly. Hensley, 461 U.S. at 433 (1983).



                                                  2
        Plaintiff’s attorney requests an award under the EAJA at an hourly rate of $155.00 for

7.60 hours of work performed in 2017 and 2018, which he asserts was devoted to the

representation of Plaintiff in this Court. The party seeking attorney fees bears the burden of

proving that the claimed fees are reasonable. Id., 461 U.S. at 437. Attorney’s fees may not be

awarded in excess of $125.00 per hour-the maximum statutory rate under § 2412(d)(2)(A) -

unless the Court finds that an increase in the cost of living or a special factor such as the limited

availability of qualified attorneys justifies a higher fee. 28 U.S.C. §2412(d)(2)(A). The

decision to increase the hourly rate is not automatic and remains at the discretion of the district

court. McNulty v. Sullivan, 886 F.2d 1074 (8th Cir. 1989). In Johnson v. Sullivan, 919 F.2d

503 (8th Cir. 1990), the Court stated that the hourly rate may be increased when there is

“uncontested proof of an increase in the cost of living sufficient to justify hourly attorney’s

fees of more than [the maximum statutory hourly rate],” such as a copy of the Consumer Price

Index (CPI). Plaintiff’s counsel submitted a CPI in support of his requested hourly rate. The

Court will therefore award Plaintiff’s counsel an hourly rate of $155.00.

        Plaintiff’s counsel has also requested 3.20 paralegal hours of work at the rate of $75.00

per hour. The Court finds $75.00 per hour for paralegal work to be reasonable.

        The Court next addresses the number of hours Plaintiff's counsel claims he spent

working on this case. The Court has reviewed the itemized statement, and finds the amount of

7.60 attorney hours and 3.20 paralegal hours is reasonable.

        Finally, counsel seeks reimbursement for $26.07 in postage. Such expenses are

recoverable under the EAJA and the Court finds $26.07 is reasonable. See Kelly v. Bowen,

862 F.2d 1333, 1335 (8th Cir. 1988).




                                                 3
         Based upon the foregoing, the Court finds that Plaintiff is entitled to an attorney’s fee

award under the EAJA for: 7.60 hours for attorney work performed in 2017 and 2018, at an

hourly rate of $155.00; and 3.20 paralegal hours at an hourly rate of $75.00, for a total

attorney’s fee of $1,418; and $26.07 in expenses. This amount should be paid in addition to,

and not out of, any past due benefits which Plaintiff may be awarded in the future. Based upon

the holding in Astrue v. Ratliff, 130 S. Ct. 2521 (2010), the EAJA award should be paid directly

to Plaintiff.

        The parties are reminded that the award herein under the EAJA will be taken into

account at such time as a reasonable fee is determined pursuant to 42 U.S.C. § 406, in order to

prevent double recovery by counsel for the Plaintiff.

        IT IS SO ORDERED AND ADJUDGED this 2nd day of November 2018.




                                                    /s/ Erin L. Wiedemann
                                                    HON. ERIN L. WIEDEMANN
                                                    UNITED STATES MAGISTRATE JUDGE




                                                4
